OPINION — AG — THE ACCEPTANCE OF THE OFFICE OF TOWN MARSHALL BY THE MEMBER OF THE BOARD OF EDUCATION OF THE INDEPENDENT SCHOOL DISTRICT CREATED A VACANCY ON THE BOARD OF EDUCATION, WHICH MAY BE FILLED BY APPOINTMENT BY THE BOARD OF EDUCATION; AND THAT A COURT ACTION IN THE MATTER OF QUO WARRANTO IS THE PROPER METHOD TO COMPEL HIM TO RELINQUISH THE POSITION ON THE BOARD OF EDUCATION, IF HE REFUSES TO SURRENDER SUCH POSITION TO HIS SUCCESSOR APPOINTED BY THE BOARD OF EDUCATION. CITE: 70 O.S. 1961, 4-14 [70-4-14], 12 O.S 1961, 1532, OPINION MARCH 9, 1955 — LACY, 51 O.S. 1961 6 [51-6] (REMOVE, PROCEDURE) (J. H. JOHNSON)